After considering the parties' briefs, the district court concluded that
                 McNeely applied to Tanner's case, and, relying on Hardison v. State, 84
Nev. 125, 437 P.2d 868 (1968), the district court concluded that it could
                 consider the issue on appeal because it involved a constitutionally
                 protected Fourth Amendment right. Further, because the trial court
                 record did not reveal sufficient facts to "show 1) whether consent was
                 obtained for the blood test and/or 2) whether an exception existed to
                 justify performing the blood test without first obtaining a warrant," the
                 district court remanded the case to the justice court for an evidentiary
                 hearing to determine whether the blood test results should be suppressed.
                 This original petition for a writ of certiorari or prohibition followed.
                             Because the district court had jurisdiction to consider Tanner's
                 appeal, we conclude that a writ of certiorari or prohibition is not the
                 proper vehicle in which to challenge the district court's decision.    See NRS
                 34.020(2) ("The writ [of certiorari] shall be granted in all cases when an
                 inferior tribunal . . . has exceeded the jurisdiction of such tribunal . . . and
                 there is no appeal, nor, in the judgment of the court, any plain, speedy and
                 adequate remedy."); NRS 34.320 (providing that a writ of prohibition
                 "arrests the proceedings of any tribunal . . . when such proceedings are
                 without or in excess of the jurisdiction of such tribunal"). Rather, the
                 State's contention more appropriately falls within the scope of mandamus,
                 and we elect to construe the State's pleading as a petition for a writ of
                 mandamus, which is available to compel the performance of an act that
                 the law requires or to control a manifest abuse of discretion.         See NRS
                 34.160; Round Hill Gen. Improvement Dist. v. Newman, 97 Nev. 601, 603-
                 04, 637 P.2d 534, 536 (1981).



SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A    e
                            Having considered the petition and the answer, we conclude
                that relief is warranted. NRS 189.050 provides that a duly perfected
                appeal from a criminal conviction in justice court "transfers the action to
                the district court to be judged on the record." The plain language of that
                statute limits the district court's review of an appeal from a justice court
                conviction to only matters contained in the trial record.   State v. Catania,
                120 Nev. 1030, 1033, 102 P.3d 588, 590 (2004) ("We must attribute the
                plain meaning to a statute that is not ambiguous."). And while Hardison
                observes that constitutional issues may be considered on appeal even
                though they were not raised in the trial court, nothing in that decision
                suggests that the trial record may be expanded on appellate review.      See
                generally Baltazar-Monterrosa v. State, 122 Nev. 606, 614, 137 P.3d 1137,
                1142 (2006) (observing that the failure to object to• the admission of
                evidence generally precludes appellate review of the issue absent plain
                error affecting a defendant's substantial rights).
                            Tanner argues that the district court's remand for an
                evidentiary hearing is supported by this court's decision in Ryan's Express
                Transp. Servs. Inc. v. Amador Stage Lines, Inc.,     128 Nev. , 279 P.3d
166 (2012). We disagree. That case concerned a motion filed in this court
                by Ryan's Express to disqualify a law firm from representing a party to an
                appeal before this court. Because the motion pleadings were insufficient
                to determine a discrete issue raised in the pleadings, this court remanded
                the matter to the district court for an evidentiary hearing on that discrete
                issue, recognizing that laln appellate court is not particularly well-suited
                to make factual determinations in the first instance." 128 Nev. at , 279
                at 172-73. The posture of Tanner's case is significantly different from
                Ryan's Express. Unlike Ryan's Express, Tanner's case concerns appellate

SUPREME COURT
        OF
     NEVADA
                                                       3
(0) 1947A
                 review of an unpreserved allegation of trial error where the district court's
                 review is statutorily limited to the trial record.
                               Because the district court's consideration of Tanner's
                 suppression issue was limited to a review of the trial record, we conclude
                 that it manifestly abused its discretion by remanding the case to the
                 justice court for an evidentiary hearing on the matter. Accordingly, we
                               ORDER the petition GRANTED AND DIRECT THE CLERK
                 OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
                 district court to vacate its order remanding Tanner's case for an
                 evidentiary hearing to determine whether his blood test results should be
                 suppressed.



                                                        Hardesty




                                                                 aksuty            ,
                                                                                       J.
                                                        Cherry


                 cc: Hon. Michael P. Gibbons, District Judge
                      Attorney General/Carson City
                      Douglas County District Attorney/Minden
                      Larry K. Dunn & Associates
                      Douglas County Clerk




SUPREME COURT
        OF
     NEVADA
                                                         4
(0) 1947A    e